DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 08/06/2020 has been entered.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “X is the same or different at each occurrence and represents a divalent linking group or a direct bond”, and the claim also recites “X is a divalent linking group containing at least one selected from the group consisting of a carbonyl group, an ester group, an amide group, and a sulfonyl group” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 1 recites the broad recitation “Y is the same or different at each occurrence and represents a divalent linking group selected form the group consisting of -COO-, -OCO-, -CONR8-, and -NR8CO-, or a direct bond” and “R6 is the same or different at each occurrence and represents…”, and the claim also recites “the group represent by formula -Y-R6 is the same or different at each occurrence and represents…” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (JP 2007-045970 A, See machine translation for citation).
Regarding claims 1 and 3-7, Fujisawa discloses a process for the production of fluoroelastomers [0009].  The fluoroelastomers is made from fluoromonomers including either 2 or more fluoroolefin monomers or a fluoroolefin monomer and a non-fluoroolefin monomer [0016-0017].  The surfactant added to aqueous dispersion of the polymerization is a general formula (1):
  
    PNG
    media_image1.png
    142
    305
    media_image1.png
    Greyscale

wherein R1 represents an alkyl or alkenyl group which may contain a fluorine atom; R2 and R3 may the same or different and each represents an alkyl or alkenyl group which may contain a fluorine atom, a hydrogen atom or a fluorine atom; R4 is an alkylene group which may contain a fluorine atom or an alkylene group having an unsaturated bond, or a direct bond, and may contain an oxygen atom in R1 to R4; the total number of carbon atoms of R1 to R3 is 2 to 25; L- is a group represented by -SO3-, -OSO3-, or -COO-; and M is a divalent cation of 1 valent (Claim 2).   One of the surfactants has the following structure (Chemical formula 3):

    PNG
    media_image2.png
    146
    416
    media_image2.png
    Greyscale

[0052].  
In Chemical Formula 3, R1 is Y-R6; R2=H; R3 = Y-R6; R4=H; R5=H; Y-R6 is a group represented by -COO-R11; R11 is an alkyl group optionally having a substituent; X is a direct bond; A is -SO3M; M is a divalent cation including lithium ion, sodium ion, potassium ion, rubidium ion, cesium ion, or ammonium ion [0049, 0052].  It would have been obvious to one of ordinary skill in the art before the effective filing date to choose a surfactant of formula (3).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Higashi (WO 2018/062450, US 2020/0024222 A1) teaches a hydrocarbon-containing carboxylic acid.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767